Citation Nr: 1516694	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  07-33 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a monetary allowance under 38 U.S.C.A. § 1805 as a child of a Vietnam veteran with disability resulting from spina bifida.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant, her mother, and her sister

ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active service from January 1959 to July 1959, March 1960 to December 1962, and from March 1964 to August 1970.  The appellant is his daughter.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which currently holds jurisdiction over spina bifida claims.  In October 2011, a Travel Board hearing was held at the Cleveland, Ohio RO before the undersigned.  A transcript of the hearing is associated with the appellant's file.

This matter was previously before the Board in July 2012, when the Board granted the appellant's petition to reopen the previously denied claim of entitlement to a monetary allowance under 38 U.S.C.A. § 1805 as a child of a Vietnam veteran with disability resulting from spina bifida.  The Board remanded the reopened issue on de novo review for additional development of the evidentiary record.


FINDING OF FACT

The appellant does not have a form of spina bifida other than spina bifida occulta.



CONCLUSION OF LAW

The appellant is not entitled to benefits as a child of a Vietnam veteran born with spina bifida.  38 U.S.C.A. §§ 1805, 5107(b) (West 2014); 38 C.F.R. § 3.814 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided the appellant in this case with content-complying pre-adjudication VCAA notice on the claims for benefits under 38 U.S.C.A. §§ 1805 by letters in January 2006 and May 2006.  She was notified of the evidence needed to substantiate the claim; the evidence that VA would obtain such as service records, VA records, and records of other Federal agencies; and the evidence that she could submit that was not in the custody of a Federal agency (such as private medical records or, with her authorization, VA would obtain any non-Federal records on her behalf).  The notice included the elements of claims for benefits under 38 U.S.C.A. § 1805.  Given that the claim to establish entitlement to the benefit sought on appeal is being denied, any question of whether the appellant received timely notice regarding the effective date of an award and the degree of disability, or levels, assigned for evaluating spina bifida and birth defects is moot.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing in October 2011, the undersigned indicated that the hearing would focus on the issue of entitlement to benefits as a child of a veteran who served in Vietnam and was born with spina bifida (under 38 U.S.C.A. § 1805), and discussed the elements of the claim that were lacking to substantiate the claim, particularly medical evidence showing a diagnosis of spina bifida or a form of spina bifida excluding spina bifida occulta.  The undersigned also elicited discussion revealing sources of outstanding evidence including the Social Security Administration (SSA) and a private medical provider.  (This case was remanded in July 2012 for appropriate efforts to obtain that evidence.)  The hearing focused on the elements necessary to substantiate the claim, and the appellant, through her testimony, and her representative demonstrated actual knowledge of the elements necessary to substantiate her claim.  The appellant has not alleged a deficiency in the conduct of the hearing.  Therefore, the Board finds that there has been substantial compliance with the mandates of Bryant.


VA has also made all reasonable efforts to identify and obtain relevant records in support of the claim.  38 U.S.C.A. § 5103A(a), (b) and (c).  The RO has ensured that the record includes a copy of the Veteran's DD Form 214 (to establish his service in Vietnam)  and obtained those private medical records that the appellant has identified and authorized VA to obtain.  The appellant herself has submitted documents such as her birth certificate.  The RO has obtained the appellant's records in the custody of the Social Security Administration (SSA), in accordance with the directives of the Board's July 2012 remand.  The appellant has also been afforded VA examinations in December 2009 and most recently in June 2014 (with an addendum opinion in August 2014) to address the essential medical question at issue in this case; the June 2014/August 2014 VA examination report was prepared in accordance with the directives of the Board's July 2012 remand.  The Board finds that the VA examination reports are adequate for rating purposes, as the examiners considered the pertinent medical history of the appellant, reviewed the available medical evidence (with the June/August 2014 VA examiner addressing the recent contrary evidence of record), and conducted thorough examinations noting all findings necessary for consideration of the claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the medical evidence of record includes the clinical findings and informed discussion of the decisive medical question at the core of this appeal needed to properly address the matter at hand.

The Board's July 2012 remand directed that the appellant be afforded a new VA examination with a medical opinion, which was accomplished in June 2014 (with an August 2014 addendum), as discussed above.  The July 2012 remand also directed that the RO obtain a copy of a prior December 2009 VA examination of the appellant, and a copy of that VA examination report is now associated with the record.    

The July 2012 remand further directed that the RO attempt to secure outstanding private medical records, including records from a specific provider identified.  Pursuant to that remand directive, the RO contacted the appellant requesting authorization to secure additional records from the identified provider (or that the appellant provide the records herself) in April 2013.  She did not respond with the requested records or release.  The July 2012 Board remand informed the appellant that she carries the ultimate burden of ensuring that pertinent records of private treatment are received.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  The Board finds the RO has substantially complied with the Board's July 2012 remand directives.

The Board is not aware of, and the appellant has not suggested the existence of, any additional evidence pertinent to matter on appeal that remains outstanding.  The appellant has not otherwise identified any pertinent evidence still outstanding.  VA's duty to assist in this matter is met.

Legal Criteria, Factual Background, and Analysis

VA shall pay a monthly allowance, based upon the level of disability, to or for a child who has been determined to be suffering from spina bifida and who is a child of a Vietnam veteran.  38 U.S.C.A. § 1805(a); 38 C.F.R. § 3.814(a).  "Spina bifida" means any form and manifestation of spina bifida except spina bifida occulta.  38 U.S.C.A. § 1802; 38 C.F.R. § 3.814(c)(3).  Spina bifida is the only birth defect that warrants an award of monetary benefits based on exposure of a veteran (as a father of the child) to herbicides.  Jones v. Principi, 16 Vet. App. 219 (2002).

In precedent opinion VAOPGCPREC 5-99 (May 3, 1999), VA's General Counsel held that 38 U.S.C.A. § 1802 applies to all forms of spina bifida other than spina bifida occulta, and that for purposes of that chapter the term "spina bifida" refers to a defective closure of the bony encasement of the spinal cord but does not include other neural tube defects such as encephalocele and anencephaly.  The Board is cognizant that the Jones Court found deficiencies in VAOPGCPREC 5-99 as it pertained to analyzing whether neural tube defects, such as encephalocele and anencephaly, are encompassed within the meaning of 38 U.S.C.A. § 1802.  Those issues are not presented in this case, and VAOPGCPREC 5-99 is cited only for definition purposes.

The claimant bears the burden of presenting and supporting her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The appellant claims that she has a form of spina bifida that is due to the Veteran's exposure to herbicides in Vietnam.  As shown by the appellant's birth certificate, she was born in August 1968 and is a biological daughter of the Veteran.  The Veteran's DD Form 214 and a VA report of verified service show that he served in the United States Army from January 1959 to July 1959, from March 1960 to December 1962, and from March 1964 to August 1970, including tours of duty in Vietnam from August 1967 to October 1968 and from January 1969 to January 1970 (he reportedly had additional service in Vietnam from February 1966 to February 1967, discussed during the October 2011 Board hearing, that appears consistent with documentation in the Veterans Benefits Management System (VBMS)).  It is not in dispute that the appellant is a child of a Vietnam veteran.

The critical question in this case is whether the appellant has any form of spina bifida other than spina bifida occulta.  The claims file contains medical records including a number of references to the appellant's diagnosis of "spina bifida," often without additional specification of type.  Where additional specification is provided, the specification is "spina bifida occulta" in each instance.  For example, a September 1999 private radiology report notes "incomplete fusion of the L5 vertebral body posterior elements" specifically characterized as "spina bifida occulta," whereas a May 2006 private medical record refers only to "spina bifida."

A December 2009 VA examination report notes the appellant's pertinent medical history as (she herself reported), and is informed by medical examination with clinical testing and diagnostic imaging focused upon the question of determining whether she has "spina bifida vs spina bifida occulta."  The impression on the diagnostic imaging report indicated "Evidence of spina bifida occulta at L5" along with spondylolisthesis and irregularity in the apophyseal joint of L5.  The examiner's impression was "that she has spina bifida occulta rather than spina bifida."  The VA examiner found that there was "no evidence for spinal bifida."

A November 2011 written statement from the appellant's private doctor, Dr. S.R.P., states that the appellant has "the following diagnoses: Spina Bifida (741.90); Degenerative Disc Disease of Lumbar Spine (722.52); Mechanical Low Back Pain (724.2); Spondylolisthesis (756.12)."  The letter presents Dr. S.R.P.'s comment that "[i]t is known that Agent Orange has caused Spina Bifida in the children [of] Vietnam veterans."  Dr. S.R.P. certifies that the appellant "does indeed have this disorder," referring to "Spina Bifida."

A June 2014 VA examination report presents another detailed discussion of the appellant's pertinent history, informed by direct interview of the appellant and review of the claims-file.  The June 2014 VA examination featured a physical examination, clinical testing, and updated diagnostic imaging.  The June 2014 VA examiner diagnosed "spina bifida occulta."  The examiner remarked that the examination was "severely limited by her lack of balance and inability to stand without support more than a few seconds.  She is wheelchair bound, and in pain."  The VA examiner explained: "Spina bifida due to agent orange exposure has been recognized in Vietnam vet[s'] children per Inst[itute] of Med[icine] guidelines.  Per VA guidelines this generally refers to spina bifida aperta; not spina bifida occulta.  Also, I am unable to find evidence documenting this entity at birth in this case."  The VA examiner cited medical literature pertaining to the distinctions drawn in his discussion of types of spina bifida.

Significantly, in August 2014 the VA examiner submitted an addendum to the medical opinion, clearly reiterating: "Patient has spina bifida occulta."   The addendum medical opinion goes on to explain that "I did review Dr. [S.R.P]'s statement per the request, this statement is correct but not specific to the type of spina bifida as I have referred to in the article quoted.  Clinically, spina bifida diagnosis is routinely used as a term to refer to spina bifida occulta as in this case."

The Board's review of the evidence of record found no competent medical evidence indicating that the appellant has a diagnosis of a form of spina bifida other than spina bifida occulta.  Again, the Board acknowledges that medical evidence of record identifies that the appellant has a diagnosis of "spina bifida" of otherwise unspecified type, but this does not tend to indicate a diagnosis of any particular form or manifestation of spina bifida other than spina bifida occulta.  As explained by the August 2014 addendum opinion of the June 2014 VA examiner, clinicians use the term "spina bifida" to refer to "spina bifida occulta," and there is no indication of record in this case that the term "spina bifida" in the appellant's medical records identifies a form or manifestation of spina bifida other than spina bifida occulta.  All of the evidence of record that identifies a medical diagnosis of spina bifida of a specified type indicates that the type of spina bifida present in the appellant is spina bifida occulta.

The Board has also considered the lay contentions of the appellant and her family members.  During the October 2011 Board hearing, her representative presented argument citing the timing of the appellant's conception ("she was conceived ... in December '67") following the Veteran's first exposure to herbicides in Vietnam, the comparative good health of her older siblings conceived prior to the Veteran's service in Vietnam, and the event of a miscarriage of another pregnancy conceived during the Veteran's Vietnam service (when "he was home on R & R").  These statements are competent to cite observable events, timing, and health information that are not in dispute, but they simply do not establish that the appellant has a medical diagnosis of spina bifida other than spina bifida occulta (the determinative matter in this appeal).  To the extent that the appellant asserts that the cited facts and available information of record indicate that she has a form of spina bifida other than spina bifida occulta, these assertions are not statements about symptomatology or an lay-observable medical condition.  They are statements of a medical diagnosis.  Such statements clearly fall within the realm of opinions requiring medical expertise.  The appellant has not demonstrated any such expertise.  Hence, her contentions are not competent medical evidence of the diagnosis at issue in this appeal.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Given the lack of any competent (medical) evidence that the appellant suffers from a form or manifestation of spina bifida other than spina bifida occulta and given the extent of the affirmative evidence that what she has is, indeed, spina bifida occulta, the preponderance of the evidence is against a finding that she suffers from a form or manifestation of spina bifida other than spina bifida occulta.  Hence, she does not meet the requirements for entitlement to receive benefits under 38 U.S.C.A. § 1805(a), and this claim must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b).


ORDER

The appeal to establish the appellant's entitlement to a monetary allowance, as a child of a Vietnam veteran born with spina bifida, is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


